 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4
                                         DISTRICT OF NEVADA
 5
                                                   ***
 6
      PRUDENTIAL INSURANCE                               Case No. 2:18-cv-00315-RFB-CWH
 7    COMPANY OF AMERICA,
 8                          Plaintiff,                   ORDER
 9          v.
10    JAROM T. BOYES, et al.,
11                          Defendants.
12

13          Presently before the court is defendants Reuel Gaspar Boyes and Caroline Gudknecht’s

14   answer (ECF No. 29), filed on December 4, 2018. The parties must meet and confer and file a

15   proposed discovery plan and scheduling order for the court’s consideration by January 8, 2019.

16          IT IS SO ORDERED.

17

18          DATED: December 11, 2018

19

20

21                                                       C.W. HOFFMAN, JR.
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
